This is a claim of the Chicago Telephone Company for telephone service furnished to the State of Illinois to the office of the Attorney General in the amount of eight hundred ninety-nine dollars and seventy-two cents ($899.72) for a period from December 22nd, 1913, to September 1st, 1915. ÉTo objection or defense of the claim is interposed by .or on behalf of the State and the honorable Attorney General consents to an award herein in the sum of eight hundred and ninety-nine dollars and seventy-two cents ($899.72). This Court has made awards in a number of similar cases. See Greeley Carson Co. v. The State, 1 Illinois Court of Claims, 135; Sherman v. The State,, 1 Ill. Court of Claims, 168; Barrow, Wade, Guthrie & Co. v. The State, 2 Ill. Court of Claims, 304. We therefore award the claimant the sum of eight hundred ninety-nine dollars and seventy-two cents ($899.72).